Filed 2/6/15 P. v. Soto CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.

           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

THE PEOPLE,
                                                                                           F068365
         Plaintiff and Respondent,
                                                                              (Super. Ct. No. PCF285887)
                   v.

EDWIN ROJAS SOTO,                                                                        OPINION
         Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Tulare County. Gary M.
Johnson and Glade F. Roper, Judges.†
         Deborah Prucha and Carol L. Foster, under appointment by the Court of Appeal,
for Defendant and Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-

*        Before Gomes, Acting P.J., Peña, J. and Smith, J.
†      Judge Johnson presided over appellant’s change of plea. Judge Roper sentenced
appellant.
                    PROCEDURAL AND FACTUAL SUMMARY
       Appellant, Edwin Rojas Soto, was charged in a criminal complaint filed on
July 23, 2013, with felony infliction of corporal injury to a spouse, cohabitant, or the
parent of the appellant’s child (Pen. Code, § 273.5, subd. (a), count 1)1 and misdemeanor
vandalism (§ 594, subd. (a), count 2). The complaint alleged a prior prison term
enhancement (§ 667.5, subd. (b)).
       On August 9, 2013, the parties entered into a plea bargain in which appellant
would admit the allegations in exchange for an indicated sentence of three years. The
court explained to appellant the consequences of changing his plea. Appellant indicated
he had enough time to discuss his case with his counsel. The court advised appellant of
his rights pursuant to Boykin v. Alabama (1969) 395 U.S. 238 and In re Tahl (1969) 1
Cal. 3d 122. Appellant stated he understood his rights and waived them. Appellant also
waived his right to a preliminary hearing.
       The parties stipulated to a factual basis for the plea. The prosecutor represented
that on or about July 21, 2013, appellant assaulted his spouse, C.O., by grabbing her by
the throat and slamming her head against a vehicle and causing C.O.’s head to hit the
front windshield.2 The trial court found a factual basis for the plea. Appellant pled no
contest to counts 1 and 2 and further admitted the prior prison term enhancement.
       On September 6, 2013, the trial court sentenced appellant to state prison for the
midterm of three years on count 1 and did not impose a sentence for the prior prison term
enhancement pursuant to the terms of the plea agreement. Appellant was granted 48 days
of actual custody credits, 48 days of conduct credits, and total custody credits of 96 days.


1      All further statutory references are to the Penal Code unless otherwise indicated.
2      According to the probation officer’s report, appellant grabbed C.O. by the throat
and initially slammed her against a parked car, causing damage to the driver’s side
fender. Appellant then slammed C.O.’s head into the windshield of the vehicle, causing
the windshield to shatter.


                                             2.
The court imposed a $600 restitution fine, awarded victim restitution of $1,852.42, and
imposed other fines and fees. Appellant did not obtain a certificate of probable cause.
       Appellate counsel has filed a brief seeking independent review of the case by this
court pursuant to People v. Wende (1979) 25 Cal. 3d 436 (Wende).
                           APPELLATE COURT REVIEW
       Appellant’s appointed appellate counsel has filed an opening brief that
summarizes the pertinent facts, raises no issues, and requests this court to review the
record independently. (Wende, supra, 25 Cal. 3d 436.) The opening brief also includes
the declaration of appellate counsel indicating that appellant was advised he could file his
own brief with this court. By letter on January 28, 2014, we invited appellant to submit
additional briefing. To date, he has not done so.
       After independent review of the record, we have concluded there are no
reasonably arguable legal or factual issues.
                                     DISPOSITION
       The judgment is affirmed.




                                               3.